DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Receipt of Applicant’s Preliminary Amendment filed on 04/23/2021 is acknowledged.  The preliminary amendment includes the amending of claims 21-24, 26-31, 33-38, and 40.
Information Disclosure Statement
3.         The information disclosure statements (IDS) submitted on 04/09/2021, 04/13/2021, 06/10/2021, 10/14/2021, and 02/03/2022 have been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Terminal Disclaimer
4.	The terminal disclaimer filed on 03/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,980,085 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner’s Amendment
5.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a Personal interview with applicant’s representative Mr. Michael Saizan on 03/18/2022.
6.	The application has been amended as follows:
	REPLACE the claims with the following:
21.	(Currently amended) A system, comprising:
one or more processors of a provider network; and

obtain data from a remote device, wherein the data is collected by one or more data collectors associated with the remote device;
obtain a remote result from a remote data processing model of the remote device, wherein the remote result is generated by the remote data processing model based on the data;
perform, by a data processing model of the provider network, one or more operations on the data to generate another result of the provider network; 
determine one or more values based on one or more differences between the remote result and the other result of the provider network;
generate a modified result comprising at least the one or more values, wherein the modified result is smaller in size than the other result of the provider network; and
transmit the modified result from the provider network to the remote device.

22.	(Previously presented) The system as recited in claim 21, wherein to generate the modified result comprising at least the one or more values, the instructions cause the one or more processors to:
modify the other result based on the one or more differences between the remote result and the other result.

23.	(Previously presented) The system as recited in claim 21, wherein to generate the modified result comprising at least the one or more values, the instructions cause the one or more processors to:
generate the modified result based on a difference between a confidence level for the remote result and a confidence level for the other result.


generate an update for the remote data processing model based on the remote result and the other result; and
transmit the update to the remote device.

25.	(Previously presented) The system as recited in claim 24, wherein the update comprises one or more changes to be made to the remote data processing model, and wherein to generate the update, the instructions cause the one or more processors to:
determine the one or more changes to be made to increase accuracy of the remote data processing model.

26.	(Previously presented) The system as recited in claim 21, wherein to obtain the data from the remote device, the instructions cause the one or more processors to:
obtain the data from a hub device of a remote network, wherein the data comprises data received by the hub device from one or more edge devices of the remote network.

27.	(Previously presented) The system as recited in claim 26, wherein to obtain the remote result from the remote data processing model of the remote device, the instructions cause the one or more processors to:
obtain the remote result from the remote data processing model of the hub device.

28.	(Currently amended) A method, comprising:
performing, by one or more computing devices of a provider network:
obtaining data from a remote device, wherein the data is collected by one or more data collectors associated with the remote device;
obtaining a remote result from a remote data processing model of the remote device, wherein the remote result is generated by the remote data processing model based on the data;

determining one or more values based on one or more differences between the remote result and the other
generating a modified result comprising at least the one or more values, wherein the modified result is smaller in size than the other result of the provider network; and
transmitting the modified result from the provider network to the remote device. 

29.	(Previously presented) The method as recited in claim 28, wherein generating the modified result comprising at least the one or more values comprises:
modifying the other result based on the one or more differences between the remote result and the other result.

30.	(Previously presented) The method as recited in claim 28, wherein generating the modified result comprising at least the one or more values comprises:
generating the modified result based on a difference between a confidence level for the remote result and a confidence level for the other result.

31.	(Previously presented) The method as recited in claim 28, further comprising:
generating an update for the remote data processing model based on the remote result and the other result; and
transmitting the update to the remote device.

32.	(Previously presented) The method as recited in claim 31, wherein the update comprises one or more changes to be made to the remote data processing model, and wherein generating the update comprises:


33.	(Previously presented) The method as recited in claim 28, wherein obtaining the data from the remote device comprises:
obtaining the data from a hub device of a remote network, wherein the data comprises data received by the hub device from one or more edge devices of the remote network.

34.	(Previously presented) The method as recited in claim 33, wherein obtaining the remote result from the remote data processing model of the remote device comprises:
obtaining the remote result from the remote data processing model of the hub device.

35.	(Currently amended) One or more non-transitory computer-accessible storage media storing program instructions that when executed on or across one or more processors of a provider network:
obtain data from a remote device, wherein the data is collected by one or more data collectors associated with the remote device;
obtain a remote result from a remote data processing model of the remote device, wherein the remote result is generated by the remote data processing model based on the data;
perform, by a data processing model of the provider network, one or more operations on the data to generate another result of the provider network; 
determine one or more values based on one or more differences between the remote result and the other result of the provider network;
generate a modified result comprising at least the one or more values, wherein the modified result is smaller in size than the other result of the provider network; and
transmit the modified result from the provider network to the remote device. 


modify the other result based on the one or more differences between the remote result and the other result.

37. 	(Previously presented) The one or more storage media as recited in claim 35, wherein to generate the modified result comprising at least the one or more values, the program instructions when executed on or across the one or more processors:
generate the modified result based on a difference between a confidence level for the remote result and a confidence level for the other result.

38. 	(Previously presented) The one or more storage media as recited in claim 35, wherein the program instructions when executed on one or more processors:
generate an update for the remote data processing model based on the remote result and the other result; and
transmit the update to the remote device.     

39. 	(Previously presented) The one or more storage media as recited in claim 38, wherein the update comprises one or more changes to be made to the remote data processing model, and wherein to generate the update, the program instructions when executed on or across the one or more processors:
determine the one or more changes to be made to increase accuracy of the remote data processing model.

40. 	(Previously presented) The one or more storage media as recited in claim 35, wherein to obtain the remote result from the remote data processing model of the remote network, the program instructions when executed on or across the one or more processors:



Allowable Subject Matter
7.	Claims 21-40 are allowed and renumbered as claims 1-20.
Reasons for Allowance
8.	The following is an examiner’s statement for reasons for allowance:
Prior art fails to teach a combination of one or more processors of a provider network, and one or more memories, wherein the one or more memories have stored thereon instructions, which when executed by the one or more processors, cause the one or more processors to:  obtain data from a remote device, wherein the data is collected by one or more data collectors associated with the remote device, obtain a remote result from a remote data processing model of the remote device, wherein the remote result is generated by the remote data processing model based on the data, perform, by a data processing model of the provider network, one or more operations on the data to generate another result of the provider network, determine one or more values based on one or more differences between the remote result and the other result of the provider network, generate a modified result comprising at least the one or more values, wherein the modified result is smaller in size than the other result of the provider network, and transmit the modified result from the provider network to the remote device, as recited in independent claims 21, 28, and 35.
	Specifically, although Reicher clearly teaches the identification of discrepancies (i.e. deltas) between two different results, and Mortensen clearly uses delta values for replacement purposes, the detailed claim language directed towards the modified result being smaller than the other result that is being replaced is not found in the prior art, in conjunction with the rest of the limitations of the independent claims.  
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims 22-27, 29-34, and 36-40 as being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2016/0072891 issued to Joshi et al. on 10 March 2016.  The subject matter disclosed therein is pertinent to that of claims 21-40 (e.g., methods to use multiple diagnoses on obtained data).
U.S. PGPUB 2016/0111021 issued to Knoche on 21 April 2016.  The subject matter disclosed therein is pertinent to that of claims 21-40 (e.g., methods to use multiple diagnoses on obtained data).
U.S. PGPUB 2018/0330059 issued to Bates on 15 November 2018.  The subject matter disclosed therein is pertinent to that of claims 21-40 (e.g., methods to use multiple diagnoses on obtained data).
Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Mahesh Dwivedi
Primary Examiner
Art Unit 2168

March 22, 2022
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168